DETAILED ACTION
This communication is in responsive to amendment for Application 16/150458 filed on 2/24/2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims:
		Claims 1-15 and 21-25 are presented for examination.
		Claims 1 and 9 were amended. 
		Claims 16-20 were canceled. 
		Claims 21-25 were newly added.

Response to Arguments
3.	Examiner statements in the mailed Non-Final with respect to obvious limitations including common knowledge or well-known in the art are taken to be admitted prior art because applicant failed to traverse the Examiner’s assertion, see MPEP 2144.03 C. 

4.	Applicant’s arguments in the amendment filed on 2/24/2021 regarding claim rejection under 35 USC § 102 with respect to Claims 1-15 have been considered and found unpersuasive. 
	Applicant states that Sharma does not teach “one or more virtual machines” and allocating resources in Remarks p. 7.
	Examiner disagrees because Sharma expressly teaches that the switches and the SBC could be virtual machines, see ¶0083 & ¶0225. Also Fig. 20E step 2056 expressly states that the SDN controller after determining the type of packets (Fig. 20B 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "likelihood" in claims 23 or 25 is a relative term which renders the claim indefinite.  The term “likelihood " is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-15 and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma et al. (hereinafter Sharma) US 2018/0337849 A1 in view of Su et al. (hereinafter Su) US 2016/0269318 A1. 

Regarding Claim 1, Sharma teaches a method, comprising: 
generating at a switching subsystem a plurality of flow rules corresponding to respective flows associated with a computing network based on metadata included in one or more packets (Fig. 4 shows a switching subsystem that is implemented in Fig. 1 where metadata is used in the flow tables 412. Also see Fig. 1 & ¶0057-¶0060; SBC 134 provide instructions to SDN controller regarding policy flow instructions “plurality of flow rules” to endpoint 1 or 2 via edge switch 1 or 2 “switching subsystem” where the SBC 134 determines the flow policy based on signaling packets “metadata included in or more packets” to determine what type of session or traffic they relate to e.g. Having determined the appropriate action(s) to take, the SBC 134 then uses the SDN control plan interface to communicate one or more rules that the SBC 134 wants propagated into the network.  The SDN controller 112 determines how to apply these rules and depending on the implementation may translate the rules into lower level primitives and install them into the programmable network switches, e.g., SDN OpenFlow switches. Also see Fig. 20A-B step 2020-2022; based on signaling information “metadata” determine what packet flow rule to use. Additionally, Figs. 12-14 illustrate flow rules and priority information. 
Also see ¶0053 & ¶0060 & ¶0130; flow rules are communicated to SDN control plan interface. For example, Fig. 20A-B steps 2018-2022 illustrate this point where SDN wherein a flow rule includes a rule that characterizes a relationship between end points in a computing network (¶0089 & Fig. 4; forwarding plane includes flow tables 412. Also see Fig. 1 & ¶0057-¶0060; SBC 134 provide instructions to SDN controller regarding policy flow instructions “plurality of flow rules” to endpoint 1 or 2 “end points” via edge switch 1 or 2 “switching subsystem” where the SBC 134 determines the flow policy based on signaling packets “metadata included in or more packets” to determine what type of session or traffic they relate to. Also see Fig. 20A-B steps 2018-2022; Type I, II or II are flow rules that illustrates relationships between different layers of OSI models or end points e.g.  data link layer, network layer connectivity etc. Also Fig. 1 illustrate end point devices like end witch 1, 2 etc. Also ¶0076 illustrate the relationship between the flows); 
Storing (¶0089 & Fig. 4; forwarding plane includes flow tables 412 that includes flow entries to store data with respective to different flows. Also see ¶0180; based on type of network trusted or not “based on application of flow rules,” the SDN controller stores the network topology information “data corresponding to the respective flows” in a database accessible to the SBC or provides the SBC a copy of the network topology information and the SBC automatically updates its network configuration information with respect to the network wherein the data comprises relationship data indicating an interdependent relationship between two or more of the flow rules (¶0089 & Fig. 4; forwarding plane includes flow tables 412 that includes flow entries to store data with respective to different flows. Also see Fig. 1 illustrates the relationship between flows when SBC 134 instruct the SDN controller to handle flow according to flow policy and other rules. Also see Fig. 20B step 2020-2022; singling information is derived from SDP offer and answer to establish packet flow and the accessed network topology information. Note that the data indicates interdependent relationship between type I, II or III. Also ¶0076 illustrate the relationship between the flows)
monitoring by the switching sub-system traffic types encountered by one or more virtual machines based on application of the flow rules;  (Fig. 4 & ¶0089-¶0093; determining the type of micro flow. Note that traffic types e.g. type-1, 2 or 3 are programed and monitored by VLAN 1, 2 and 3 “virtual machines.” Also see Fig. 20B step 2018-2022. Note that the controller monitors VM 1908, 1910 and 1912 of Fig. 19 where the traffic is monitored based on the different types of Fig. 20B step 2018. Additionally, see Fig. 20E step 2056. Note that a switch is implemented as a virtual machines, see ¶0083. Also note that the SBC is also could be a virtual machine, see ¶0225) and 
allocating resources among the one or more virtual machines based on an analysis of the encountered traffic types (see Fig. 20E step 2056. Note that a switch is implemented as a virtual machines, see ¶0083. Also note that the SBC is also could . 
	However, Sharma does not expressly state in one embodiment that the resources are allocated among the one or more virtual machines. 
	However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teachings of Sharma to reach or realize the above claims as described in Figs. 19 and 20 that comprises Figs. 20A-F in order to have a more efficient and effective system which can provide and or effectuate media services and impact packets/flows closer to their sources (¶0007). This is because Sharma still teaches virtual machines in “private cloud system” e.g. Fig. 19 and then explains the virtual media interworking applications in Fig. 20 that comprises Figs. 20A-F making the rejection a 103 since not all the cited paragraphs in one embodiment. Utilizing such teachings enable the system to provide media services in a scalable manner wherein providing media services is independent of dedicated media resources in a device controlling the signaling for the media session.  Id. Additionally, the system provides a new and improved methods, apparatus that allow for devices to provide media services without anchoring the media sessions or flows at the device even though the device is anchoring the control signaling for the session. Id. 
	To support Sharma’s teachings, Examiner cites to Su.
Su teaches allocating resources among the one or more virtual machines based on an analysis of the encountered traffic types (¶0017; allocating resources based on polices or type of traffic to switch network or virtual infrastructure).


Regarding Claim 2, Sharma in view of Su teaches the method of claim 1, Sharma further teaches wherein the flow rules include rules corresponding to at least one of network rules (Fig. 1 policy flow instructions by SBC), media access control rules, internet protocol rules, transmission control protocol rules, secure socket shell rules and packet processing rules (Fig. 20B step 2018; type of media packet flow “packet processing rules”).

Regarding Claim 3, Sharma in view of Su teaches the method of claim 1, Sharma further teaches wherein determining whether data is to be stored by the switching sub-system further comprises determining that the data is to be copied to the switching sub-system or determining that the data is not to be copied to the switching sub-system (¶0180; The SDN controller stores the network topology information in a database accessible to the SBC or provides the SBC a copy of the network topology information 

Regarding Claim 4, Sharma in view of Su teaches the method of claim 1, Sharma further teaches further comprising: determining that a first respective flow has a higher priority than a second respective flow (Fig. 11 & ¶0135; The entries in column 1102 includes table entry identifiers.  The entries in column 1104 identify the priority/preference to be applied to the table entry.  When the matching criteria of multiple table entries match the table entry with the highest priority action is executed and the tables with the lower priorities actions are not executed); 
and executing the action by processing the first respective flow prior to processing the second respective flow (Fig. 11 & ¶0135; The entries in column 1102 includes table entry identifiers.  The entries in column 1104 identify the priority/preference to be applied to the table entry.  When the matching criteria of multiple table entries match the table entry with the highest priority action is executed and the tables with the lower priorities actions are not executed).

Regarding Claim 5, Sharma in view of Su teaches the method of claim 4, Sharma further teaches wherein the second respective flow was, prior to the determination that the first respective flow has the higher priority, scheduled to be executed prior to the first respective flow (obvious from Fig. 11 & ¶0135; the entries in column 1102 includes table entry identifiers.  The entries in column 1104 identify the priority/preference to be 

Regarding Claim 6, Sharma in view of Su teaches the method of claim 1, Sharma further teaches further comprising incrementing a flow execution counter in response to executing the action (¶0089-¶0091; see counters and the logical switch data structures. For example, the counters are counters which are updated as packets are processed by the meter.  The main components of a meter band are shown in element 422 and include band type, rate, burst, counters and arguments.  The band type defines how a packet is processed.  the rate is used by the meter to select the meter band.  The burst defines the granularity of the meter band.  The counters are counters which are updated as packets are processed by a meter band.  The meter band entry may also include band type specific arguments).

Regarding Claim 7, Sharma in view of Su teaches the method of claim 6, Sharma further teaches further comprising: determining that the counter has reached a threshold count value (¶0210; determine when the traffic flowing through various network components, e.g., SDN switch(es), of the SDN network are approaching or exceeding a pre-defined processing limit or threshold for the component and the SDN upon detecting that a component is exceeding the pre-defined limit or threshold will dynamically reconfigure the network to address and relieve if possible the detected potential problem.  The pre-defined limit or threshold being set to a level below a components 

Regarding Claim 8, Sharma in view of Su teaches the method of claim 1, Sharma further teaches further comprising performing a statistical analysis operation on at least one respective flow to determine characteristics of the at least one respective flow (¶0089; SDN controller to filter flow entries affected by flow statistics, flow modification and flow deletion requests.  It is not used when processing packets.  The flags alter the way flow entries are managed.  A flow table entry is uniquely identified by its match fields and priority.  The match fields and priority together identify a unique flow entry in a specific flow table. Also see packet statistics counted for each flow in ¶0100). 


Regarding Claim 9, Sharma teaches an apparatus, comprising: 
a switching subsystem having one or more processors to execute a flow composer (Fig. 2 & ¶0081-¶0082; SBC media micro flow 202 execute a flow from user device 1 to destination device p2 206. Note that Fig. 1 & ¶0057-¶0060; SBC 134 provide instructions to SDN controller regarding policy flow instructions “flow composer” to endpoint 1 or 2 via edge switch 1 or 2 “switching subsystem” where the SBC 134 determines the flow policy based on signaling packets “metadata included in or more packets” to determine what type of session or traffic they relate to e.g. Having 
Also see ¶0053 & ¶0060 & ¶0130; flow rules are communicated to SDN control plan interface. For example, Fig. 20A-B steps 2018-2022 illustrate this point where SDN controller determine/discover topology information then the session border controller determine what type of media packet flow is to be established based on the received first information “metadata” based on a plurality of rules e.g. Type I, II or III. Also see ¶0089; based on packet headers and metadata) component to: 
generate a flow rule data structure (Fig. 1 & ¶0013; accessing by the SBC network topology information about connectivity between flow devices “flow rule data structure.” Also see Fig. 2 & ¶0081-¶0082; The SBC media micro flow 202 is realized by identifying the flow using the Internet Protocol 5-tuple 210 (source IP address/transport number, destination IP address/transport number and the IP protocol in use) of received packets 208 in the flow);
generate a plurality of flow rules corresponding to respective flows associated with a computing network based on metadata included in one or more packets (Fig. 1 & ¶0057-¶0060; SBC 134 provide instructions to SDN controller wherein a flow rule includes a rule that characterizes a relationship between end points in a computing network (Fig. 1 & ¶0057-¶0060; flow rules includes relationship between endpoints and edge switches e.g. SBC 134 is able to provide instructions to the SDN Controller regarding policy flow instructions, 5-tuple information (source transport number, source Internet Protocol address, destination transport number, destination Internet Protocol address, and Protocol type (e.g., UDP or TCP)), bandwidth, DSCP marking, and Network Address and Port Translation.  As box 182 shows the SDN controller dynamically sends policy enforcement instructions to the devices of the SDN network, e.g., SDN programmable switches, to enforce the policies); 
populate the flow rule data structure with the flow rules (Fig. 2 & ¶0081-¶0082; see above the rules that applies to the type of media) 
determine whether data corresponding to the respective flows is to be stored based on application of flow rules (¶0180; based on type of network trusted or not “based on application of flow rules,” the SDN controller stores the network topology information “data corresponding to the respective flows” in a database accessible to the SBC or provides the SBC a copy of the network topology information and the SBC automatically updates its network configuration information with respect to the network topology information (including connectivity information) provided by the SDN controller), 
wherein the data comprises relationship data indicating an interdependent relationship between two or more of the flow rules (Fig. 1 illustrates the relationship between flows when SBC 134 instruct the SDN controller to handle flow according to ); 
and take an action to be performed based, at least in part, on the respective flow rules (Fig. 20B step 2020-2022).
The rest of the claim limitations are similar to claim 1, thus the same rationale applies. 

Regarding Claim 10, Sharma in view of Su teaches the apparatus of claim 9, Sharma further teaches wherein the flow composer component is to cause performance of a flow rule prioritization operation to set an order in which the action is performed on the respective flow rules (Fig. 11 & ¶0135; The entries in column 1102 includes table entry identifiers.  The entries in column 1104 identify the priority/preference to be applied to the table entry.  When the matching criteria of multiple table entries match the table entry with the highest priority action is executed and the tables with the lower priorities actions are not executed).

Regarding Claim 11, Sharma in view of Su teaches the apparatus of claim 10, Sharma further teaches wherein the flow composer component is to: cause performance of a flow prioritization operation (Figs. 12-14 illustrate priority flow operations. Also see Fig. 11 & ¶0135; the entries in column 1102 includes table entry identifiers.  The entries in column 1104 identify the priority/preference to be applied to 

Regarding Claim 12, Sharma in view of Su teaches the apparatus of claim 9, Sharma further teaches wherein the action comprises an action to copy a flow to a control plane of the switching sub-system (¶0180; based on type of network trusted or not “based on application of flow rules,” the SDN controller stores the network topology information “data corresponding to the respective flows” in a database accessible to the SBC or provides the SBC a copy of the network topology information and the SBC automatically updates its network configuration information with respect to the network topology information (including connectivity information) provided by the SDN controller).
Regarding Claim 13, Sharma in view of Su teaches the apparatus of claim 9, Sharma further teaches wherein the action comprises an action to not copy the flow to a control plane of the switching sub-system (¶0180; based on type of network trusted or not “based on application of flow rules,” the SDN controller stores the network topology information “data corresponding to the respective flows” in a database accessible to the 

Regarding Claim 14, Sharma in view of Su teaches the apparatus of claim 9, Sharma further teaches wherein the flow composer component is to increment a flow execution counter in response to performance of the action (¶0089; see priority and counters).

Regarding Claim 15, Sharma in view of Su teaches the apparatus of claim 14, Sharma further teaches wherein the flow composer component is to cause performance of a statistical analysis operation using information corresponding to at least one flow and information corresponding to the flow execution counter (¶0089; see flow statistics).

Regarding Claim 21, Sharma in view of Su method of claim 1, wherein the switching subsystem comprises a control plane, a data plane, and a flow composer (¶0054-¶0056 & ¶0060; SBC comprises control plane, data plane and programming flow forwarding rules “data plane” and signaling plane “flow composer.” Fig. 4 & ¶0088-¶0094 illustrate the structure), wherein the flow composer is configured to generate the plurality of flow rules, and wherein a flow comprising one or more packets is forwarded from the data plane to the control plane based on the flow rules (¶0060 & Fig. 4 & ¶0088-¶0094; flow rules are generated and packets are forwarded accordingly).

Regarding Claim 22, Sharma in view of Su method of claim 1, Sharma further teaches wherein the flow rules comprise information associating an endpoint with a packet in the computing network (¶0136; TAG01 as an examples instructs or provides micro flow service for type of media associated with endpoint devices A and B etc.).

Regarding Claim 23, Sharma in view of Su method of claim 1, Sharma further teaches wherein allocating resources among the one or more virtual machines comprises determining a likelihood that a traffic type will traverse the computing network through a virtual machine of the one or more virtual machines (Fig. 20E step 2056).

Regarding Claim 24, Sharma in view of Su apparatus of claim 9, Sharma further teaches wherein the flow rules comprise information associating an endpoint with a packet in the computing network (¶0136; TAG01 as an examples instructs or provides micro flow service for type of media associated with endpoint devices A and B etc.).

Regarding Claim 25, Sharma in view of Su apparatus of claim 9, Sharma further teaches wherein allocating resources among the one or more virtual machines comprises determining a likelihood that a traffic type will traverse the computing network through a virtual machine of the one or more virtual machines (Fig. 20E step 2056).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHRAN ABU ROUMI whose telephone number is (469)295-9170.  The examiner can normally be reached on Monday-Thursday 6AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571-272-3865.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


MAHRAN ABU ROUMI
Primary Examiner
Art Unit 2455



/MAHRAN Y ABU ROUMI/Primary Examiner, Art Unit 2455